COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-044-CV





LETA S. SCHOEN, INDIVIDUALLY 	APPELLANTS

AND D/B/A INSIGHT MEDIA



V.



O. B. MACARONI COMPANY 	APPELLEE



----------

FROM THE 153
RD
 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered “Appellee’s Motion For Rehearing” and “Joint Motion To Dismiss Appeal And To Withdraw Opinion.”

It is the opinion of the court that said motion for rehearing is 
DENIED AS MOOT 
and the joint motion to dismiss appeal is 
GRANTED
.  We hereby withdraw our opinion and judgment of July 18, 2002 and dismiss the appeal.  
See
  Tex. R. App. P
. 42.1(a)(2).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.	





SUE WALKER

JUSTICE





PANEL A:	CAYCE, C.J.; LIVINGSTON and WALKER, JJ.









[DELIVERED JANUARY 9, 2003]



















































FOOTNOTES
1:See 
Tex. R. App. P. 47.4.